OPINION ON MOTION FOR NEW TRIAL
By CROMER, J.
This case has been tried twice to a jury. On the first trial to a six-man jury, there was a disagreement. On the second trial to twelve jurors, the verdict was unanimous in favor of the plaintiff. All the jurors signed the verdict. The Court, upon the return of the verdict, asked if either attorney desired to poll the jury. No indication was made of a desire to poll the jury. Hence, the jury was not polled.
Within proper time, the defendant filed a motion for a new trial. Altho the motion contains eight grounds, only two are urged with any degree of earnestness.
One ground goes to the instructions given by the Court. There was no objection made to the instructions of the Court, either general or special. This objection seems to have been waived.
First, it is urged finally that there is “Misconduct of the *45jury prejudicial to the defendant and materially affecting his substantial rights of which the defendant did not and could not have had any knowledge prior to the rendition of the verdict.”
Secondly, it is claimed by the defendant that there was error in “permitting the defendant to testify on cross-examination as the first witness in the trial, over objection.”
These are the only errors claimed in the trial of the case and they will be taken up in the order indicated.
1. AS TO MISCONDUCT OF THE JURY
The attorney for the defendant brought into court, upon the hearing of the motion for a new trial, two witnesses, both of whom had been jurors in the case and both of whom had signed the verdict finding the defendant “guilty.” Of the two witnesses called, only one of them was placed on the witness stand. The attorney for the plaintiff objected to the witness testifying because he contended that the evidence could only be shown only by deposition or by affidavit. The Court was of the opinion that the manner of producing the evidence was not too important — altho not strictly according to statute — but that there was a more important rule of evidence involved, namely, non-impeachment of a verdict by the testimony of a juror who rendered it.
Mr. Scott Watterson, a former juryman in the case, was placed on the stand and the following are the questions asked and the proffers made after the objection was sustained by the Court:
Q. “You rendered a verdict in that case as such member of the jury?”
Objection by Mr. DeWeese on the ground that proper foundation had not been laid.
Q. “You rendered a verdict of guilty as shown by the record in this case, did you not?”
OBJECTION SUSTAINED.
Q. “During the process of the trial, I’ll ask you whether or not you made a statement, not trying to quote your exact words, and before all the evidence was before the jury and before you heard the charge of the court, if you made a statement that you did not see why it was necessary to go on with this case, as you had made up your mind”?
OBJECTION SUSTAINED.
MR. KEYT: “Let the record show that if the witness had been permitted to testify, he would have testified that he did make a statement to the effect that he didn’t see why it was necessary to go on with this case because he had already made up his mind.”
*46Q. “I’ll ask you whether or not you did determine, prior to the time when all the evidence was in and before the charge to the jury, and if you had made up your mind what the verdict would be?”
OBJECTION SUSTAINED.
MR. KEYT: “Let the record show that if the witness had been permitted to testify, he would have testified that he had made up his mind what his verdict would be before he had heard all the testimony and before the charge of the court to the jury.”
Q. “I’ll ask you if in your deliberations, you discussed anything in the case pertaining to the-blood test?”
OBJECTION SUSTAINED.
MR. KEYT: “Let the record show that if the witness had been permitted to testify, he would have testified that the jury discussed and deliberated questions as to blood grouping test and the effects and why it was not introduced into the evidence.”
Q. “How many votes did the jury take on this case?”
OBJECTION SUSTAINED.
Q. “How many times did the jury take a vote in this case?”
OBJECTION: “The question has been asked before.” Question withdrawn.
Q. “I’ll ask you whether or not at any time before all the evidence was presented to the jury and before the jury heard the charge of the court, if you had determined what your verdict would be?”
OBJECTION SUSTAINED.
COURT: “You cannot impeach the verdict of a jury by the testimony of one of the jurors. This is upon authority of 39 O. Jur. Trial, Sec. 383, p. 1110, Impeachment of Verdict. This is the only authority we have been able to find in the few minutes remaining after we were informed of the question involved in this case.”
The last proffer repeats that the juror had made up his mind before the “evidence was presented and before the charge to the jury.”
At this point we wish to say that no proffer was made as to what the witness’ verdict would be or in what respect his mind was made up. It is not indicated whether it was “guilty” or “not guilty,” the juror-witness, having signed the verdict of “guilty” we must assume it would be “guilty.” We cannot presume that the witness violated his oath. The presumption is the other way, namely, that he did his duty.
We must realize that this is an attempt, by the defendant, to overthrow the verdict by one juror, when, under the law of a three-fourths verdict, it would take at least four jurors. *?What cannot be done directly ought not to be done indirectly. Suppose this witness who was a juror in the case, alone had voted “not guilty,” what effect would it have had upon the verdict? None whatever. Even if the second witness had been called and testified as did the first-according to the proffer — the result would still be the same. Assuming the facts to be as proffered and, further, assuming the two juror-witnesses had made up their minds prematurely to vote “not guilty,” it would make no difference in the final result.
Judge Cushing of the Court of Appeals of Pickaway County, Phillips v. Board of Education, 21 Oh Ap 194 (2/4/1924) after citing several of the Ohio cases on the non-impeachment rule, said: “These cases were decided prior to the amending of the Constitution in 1912, and the enactment of the law that three-fourths of the jury could return a verdict.”
“Syl. 5. Affidavits of jurors will not be received to impeach their verdict, especially in view of the amendment of the Constitution in 1912 providing that three-fourths of a jury may return verdict.”
Upon the matter concerning “blood grouping test” mentioned in the proffer, the Court says that after the charge was read to the jury, one juror asked about a “blood test.” The court said to the jury that there is no evidence in this case in regard to a blood test; that a blood test is an exclusionary test; that the jury must disabuse their minds entirely as to such a test and that the jury must not consider it at all. Up to the time of this inquiry by the jury, not a word had been said about a “blood test.”
If the jury discussed such a test, it cannot be shown by the oath of a juror who signed the unanimous verdict, because there is no evidence aliunde — only from the juror himself. Since the word “aliunde” will appear several times hereafter in the cases cited, at this point it will be well to define the word. Bouvier’s Law Diet. (Rawless Rev.) says: “Aliunde (Latin), Prom another place.”
TEXT AUTHORITY ON IMPEACHMENT OF VERDICT
53 Am. Jur. Trial, Secs. 1105 to 1108, Generally: “While matters of impeachment extrinsic to the verdict may, according to the view of many courts, be shown by the testimony of jurors, it is a long-established and generally accepted doctrine, except where modified by statute, that testimony or affidavits of jurors will not be received where the facts sought to be shown are such as inhere in the verdict.”
This is the rule of the Federal courts and is followed in 36 states, including Ohio.
*48The same principle is stated in Jones on Evidence (4th Ed — 1938) Sec. 767, Impeachment of Verdict — Misconduct of Jurors: “Jurors must understand that their deliberations in the jury room are inviolable and that the reasons for their verdict cannot be questioned. Accordingly, it is held that the testimony of affidavits of juror will not be received as to the jurors’ deliberations in the jury room or to impeach their verdict. The statement of a juror is inadmissible to show that some of the jury did not in fact concur in the verdict or did not understand it, or to show a misunderstanding of the charge or the law applicable to the case. Similarly, a juror’s testimony is not competent to show that a jury consented to the verdict because compelled by poor health to escape confinement, that the jurors were influenced by improper facts or by information improperly obtained during the deliberations of the jury or that the verdict was arrived at by lot or by some other improper procedure.
The courts adhere generally to the rule that the testimony of jurors will not be received to show their own mistake, misconduct, to prove that their fellows, while in the jury room, or otherwise to impeach their verdict * ‘ ’ It has been held that the affidavits of jurors may be received to show any matter occurring during the trial or in the jury room which does not essentially inhere in the verdict itself —as that the jury was improperly approached by interested parties or their agents, that witnesses or others conversed concerning the case in the presence of the jurors, or that the verdict was obtained by average or lot or in some improper manner.”
An affidavit of a juror may be used to “explain but not to impeach his verdict” or “in support of their verdict.” 39 O. Jur. Trial, Sec. 382, p. 1110. Impeachment of Verdict — Evidence of Jurors “It is a long established and a generally accepted doctrine, founded upon the “wisest reasons” of public policy, rather than upon any doctrine of estoppel, that the verdict of a jury may not be impeached by the testimony or affidavits of a member or members of the jury rendering the verdict unless there is evidence aliunde impeaching the verdict. In other words, to render a juror’s testimony competent to impeach his own verdict, a foundation must first be laid by testimony from other sources tending at least to show the irregularities which are set forth in the affidavit, of the juror himself, and making out a prima facie case. To this latter extent, at least, it is safe and just to regard the affidavits of jurors as admissible. This foundation, however, must consist of knowledge acquired by the court by other *49means than the affidavits of jurors themselves. * * * The rule above stated is so firmly established that the Ohio Supreme Court has declared that only the legislature, and not the courts, can modify or abrogate the rule, although there has been some contention by the courts for the abandonment.”
In 1785 Lord Mansfield decided the case of Vaise v. Delaval, 1 T. R. 11, 90 Eng. Rep. 944 (K. B.). This is a leading case and the background of all the subsequent cases. Part of the opinion is as follows: “The court cannot receive such an affidavit from any of the jurymen themselves * * * but in every such case the court may derive their knowledge from some other source; such as from some other means.”
There is a good discussion of the problem to be found in 27 R. C. L. Trials, p. 896.
8 Wigmore on Evidence, Sec. 2348a states the rule as follows: (P. 666)
“a. — The jurors’ deliberations during retirement, their expressions, arguments, motives, and beliefs, represent that state of mind which must precede every legal act and is in itself of no jural consequence. The verdict, as finally agreed upon and pronounced in court by the jurors, must be taken as the sole embodiment of the jury’s act. Hence it stands, irrespective of what led up to it in the privacy of the jury-room — precisely as the prior negotiations of the parties to a contract disappear from legal consideration when once the final agreement is reduced to writing and signed. The difference is that the parties need not have reduced their transaction to a single memorial (i. e. by integration) unless they wished to, while the law required the verdict thus to be made; but the effect is the same, when the act is once done.”
“Sec. 2349 (a) JURORS’ MOTIVES, BELIEFS, MISUNDERSTANDINGS. Intentions and the like, as Immaterial. For the reason already stated (ante, Sec. 2348, par. a) the verdict as uttered is the sole embodiment of the jury’s act, and must stand as such without regard to the motives or beliefs which have led up to their act. The policy which requires this is the same which forbids a consideration of the negotiations of parties to a contract leading up to the final terms as deliberately embodied in their deed, namely, the loss of all certainty in the verdict, the impracticability of seeking for definiteness in the preliminary views, the risk of misrepresentation after disclosure of the verdict, and the impossibility of expecting any end to trials if the grounds for the verdict were allowed to effect its overthrow.”
“Accordingly, it is today universally agreed that, on a mo*50tion to set aside a verdict and grant a new trial, the verdict cannot be affected, either favorably or unfavorably, by the circumstances.”
There are a number of cases in Ohio and we now shall refer to them in their proper sequence.
The Ohio Cases
Hulet v. Barnett, 10 Ohio 459 (1841). The question in this case arose on a motion for a new trial. It was claimed that the verdict “was procured through the improper conduct of the constable, who was much of the time, in the jury room, conversing with the jury, about the cause; that he took sides in said cause and that when he was ordered out of the room by some of the jury he replied that he was acting under oath as well as themselves.”
Evidence of misconduct consisted of the depositions of two of the jurymen.
Grimke, J. said: “Now, if there is any rule which can be completely settled and which has been found for the purpose of setting bounds to the discretion of the court, it is that testimony of this kind should not be received.”
The court, continuing, said that the rule was a “wholesome one” and “it is founded upon wisest reasons of public policy.”
The language of the court is obiter dictum, not being necessary for the decision of the case which was one for an injunction against the enforcement of the judgment. The injunction was dismissed. The court said: “There is not in reality any evidence of misconduct on the part of the jury.” The misconduct was on part of the constable whose conduct the jury resented.
The Hulet case is overruled in the case of Emmert v. State, 127 Oh St 235 (1933) as to that part of the case “inconsistent” with the Emmert case. The Hulet case will be noticed again when we come to the Emmert case. They are very similar as to the facts.
The next case in Ohio upon the subject of the impeachment of the verdict of the jury by the affidavits of the jurors, is Farrer v. State, 2 Oh St 54 (1853).
The syllabus reads as follows: “The general rule, undoubtedly, is that affidavits of jurors are not admissible to impeach their verdict. But where, on motion for a new trial, other testimony is given to the court tending to show that the jurors, in their retirement had in their possession a newspaper, or part of a newspaper, containing a part of the charge of the court, affidavits of jurors may be received, to show what the paper was, if their possession and use of it does not involve a charge of improper motives on the part of the jurors.”'
*51“The holding of conversation by the jury, while in their room, with persons on the street, in regard to any subject of their deliberation, before their verdict is rendered is, in general, good cause for setting aside their verdict.”
Judge Corwin in his opinion speaking of the jurors’ conversation from the. windows of the jury room to people on the street, said:
“These facts do not rest on the testimony of witnesses who were of the jury * * * In the instance before üs, the foundation to which we have referred was properly laid and the court, having thus made prima facie a case of misbehavior in the jury, might well have considered the further facts, which are said to be provable by affidavits of particular jurors.”
The case of Holman v. Kiddle, 8 Oh St 385 (1857) is the next case where the problem is discussed. The second syllabus is as follows:
“2. Affidavits of jurors, stating that they misunderstood the charge of the court, will not be received on'motion to set aside the verdict.”
This was a will contest case, Judge Swan says in his opinion:
“Practically, if a juror’s affidavit, stating his idea of the law as the judge had expounded it, or the facts as he understood the witnesses, were to be held sufficient to set aside á verdict, provided it should turn out that he was mistaken in any particular, scarcely any verdict could stand. Besides the improbability that, in cases of intricacy, all the jurors would understand perfectly all the principles of law expounded to them, it would be extremely easy for a juror, who had been tampered with, to swear that he had formed his verdict upon such grounds as would insure a new trial, and it would be impossible to detect the collusion or punish perjury. The practice would hold out strong inducements for suitors to tamper with jurors. Such affidavits, therefore, upon grounds of public policy, have been in general rejected by courts.” (Cases cited including Hulet v. Barnett, 10 Ohio, 459)
Kent v. State, 42 Oh St, 426 (1884) is the next case on this matter of impeachment by the affidavit of the jurymen themselves.
In this case it was declared to be misconduct for a jury to take his seat in the jury box “and then make to his fellow-jurors a statement of matters alleged to be within his own knowledge, contradicting in an important particular the testimony of one of the defendant’s witnesses, and the defendant is convicted, ground is afforded by such misconduct for a new trial, where the fact is properly made to appear, but the affidavits of jurors will not be regarded for the purpose of setting *52aside the verdict, until misconduct of the jury is shown aliunde.” (Emphasis ours.)
In his opinion in the Kent case, Judge Okey said:
“But there is no evidence of misconduct except that contained in the affidavits of jurors, and the statements in affidavits had relation alone to what took place in the jury room, and affected, in a sense, each and every juror. Hence, applying the ordinary rule, that affidavits could not be properly considered until some evidence other than the testimony of jurors had been offered, no case for setting aside the verdict was shown. Farrer v. State, 2 Oh St 54: Thompson and Merriam on Juries Ch. 21. If the law in this respect is wrong, the legislature alone should change it.” ( Emphasis ours.)
We might add that some legislatures have changed the rule. Ohio has made no such change.
The next case is Janes v. Hoehn. 3 C. C. 433 (1888). The entire case is as follows: “The jury agreed to each juror to assess the amount of damages, the added total to be divided by twelve, and agreed to and did return the quotient as their verdict. This was proved only by the affidavits of jurors.
“Held: The evidence was inadmissible to prove such misconduct. 2 Oh St, 54.”
The next Ohio case, in point of time, is the case of Gobi v. State, 46 Oh St 457 (1888). The opinion is by Judge Brad-burg who says, at page 471, the following:
“10. Misconduct of the jury is alleged, and the affidavits of the jurors offered to prove it, from which it appears that the jury at first stood six for assault and battery, and as a compromise the six agreed to vote for manslaughter, and the vote stood six for manslaughter and six for murder in the second degree; that it was then agreed to prepare 24 ballots, twelve for manslaughter and twelve for murder in the second degree, place all of them in a hat and each juror draw one ballot therefrom, and render a verdict either for manslaughter or murder in the second degree, as the majority should appear; that the first drawing was a tie, but the second one resulted in eight ballots for murder in the second degree and four for manslaughter, and thereupon, according to the agreement a verdict was rendered for murder in the second degree. There was no other evidence of this misconduct than the affidavits of two jurors: for, while an affidavit of the prisoner was offered in corroboration of them, it is apparent on its face that his statement was only hearsay, and for that reason properly rejected. There only remained in proof of the alleged misconduct the two affidavits of the two jurors; this was ample proof in the absence of evidence to contradict them, if the *53evidence was competent at all. The court held them incompetent, which consequently left the allegation of misconduct without proof. The almost unbroken current of authority supports this holding (Kent v. State, 42 Oh St 426). Thompson and Merriam on Juries 539, and thus it may appear to ail the world, by the subsequent statements of the jurors, that the liberty of a citizen has been gambled away in a jury room, yet the court is powerless to interfere, because the policy of the law is, first, to seclude the jury, and second, not to allow their evidence to impeach their verdict.” (Emphasis ours.)
The court also referred to the “principles of public policy” and that any other rule would “endanger the stability of verdicts.” The court admitted that this case “strains the principle” and expressed a desire for “a carefully guarded exception to the rule.” The court finally declared that “its determination is not necessary to a decision of the case.”
The case of Parker v. Blackwelder 7 C. C. 140 (1892) is a civil case, being a suit upon some notes. The jurors on Saturday, stood six to six. On Monday, in the jury room one of the jurors represented that the defendant was insolvent and that a verdict against defendant would not hurt him. Three of the jurors believed this statement and voted against the defendant. Affidavits of the three jurors were offered in evidence as ground for a new trial. Motion overruled.
Judge Woodbury, relying upon the Hulet, Farrer and Kent cases, said:
“Affidavits of jurors cannot be received after verdict to impeach the same unless evidence aliunde is first offered: and the affidavit of the attorney did not constitute such a showing aliunde” being second hand.
Wertz v. C. H. & D. Rd. Co. 110, Sec. 802 (1900) is a case by the Common Pleas Court of Butler County, decided by Judge Vandever. The question was whether the amount of a verdict rendered by the jury was $22.50 or $2,250. It all depended upon where the dot was placed. All twelve jurors stated in affidavits that the sum of $22.50 was the amount of the verdict. The third paragraph of the syllabus reads: “A verdict cannot be amended by the court on motion of the affidavits of jurors made after they have been discharged and showing such mistake.”
Alms v. Andrews Bros. Co. 9 C. C. 591 (1895) is by the Circuit Court of Mahoning County and is an oral opinion by Judge Frazier where it is said: “In Kent v. State, 42 Oh St 426, it is held, ‘that affidavits of jurors will not be regarded for the purpose of setting aside the verdict until misconduct of the jury is shown aliunde’.”
*54“In the case at bar they are not seeking to invade the jury room; they are inquiring of conduct outside of the jury room, and during the view of the premises or place where the injury occurred. But assuming all the testimony offered to be competent, the record must clearly show there is misconduct. The idea of misconduct outside the jury room seems to anticipate the same motion in the Emmert case, supra. (Emphasis ours.)
In the Alms case, Juror L. says (it seems that the witness testified instead of filing an affidavit) that Juror R, while looking at a straightening machine where the injury occurred, said: “Anyone that puts a hand in there (in the machine) ought to be hurt.”
The court concludes: “And in our opinion the plaintiff does not show himself entitled to a new trial.”
Judge Houck, of the Court of Appeals of Knox County, writes the opinion in Dodd v. McCammon, 14 Oh Ap 160 (3/20/1920) wherein the attorney for the plaintiff filed his own affidavit in which he stated that he, the attorney, several days after the trial, had a conversation with two of the jurors in the case. Juror N, said: “That man Dodd (plaintiff below against whom a judgment was rendered on defendant’s cross-petition) has been at that kind of business so- long that the jury thought it was about time to punish him (Dodd) a little.”
It is stated in the opinion that “it is a well-settled proposition of law in this state that unless there is evidence aliunde, affidavits of jurors are not admissible to impeach their verdict.”
This case also decided another proposition that is important in the matter before us. The court said that the misconduct necessary for a new trial must be such as to “clearly constitute a disqualification to properly exercise the powers of reason and judgment.” Adding, it matters not “if it (misconduct) was not caused by the prevailing party or by anyone for him, or if it does not point to any improper prejudice or bias upon the minds of the jurors, unfavorable to the party seeking a new trial.”
In Long v. Cassiero, 105 Oh St 123 (5/16/1922) nine of the ten jurors who signed the verdict filed affidavits “that the said verdict was made out through a mistake and misunderstanding in the charge of the court.” Judge Jones in his opinion says: “It may be noted in this connection that the entry of the court does not even state that the motion was heard upon the affidavits filed in its support, but waiving the procedural question (Indicating as contended by the plaintiff’s attorney in our case that only affidavits should be used and not the testimony of the witness) it is clear that the purport of these several affidavits is an attempt to impeach the *55verdict signed by the individual jurors. That this cannot be done has been repeatedly held by this court as shown by the following cases.” (Citing several of the cases noted above and adding thereto Corrigan v. Rockefeller, 67 Oh St 354.)